[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            OCT 31, 2008
                             No. 07-15065                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket Nos. 02-20967-CV-ASG
                           96-00443-CR-ASG

GLORIA DIAZ,


                                                          Petitioner-Appellant,

                                  versus

UNITED STATES OF AMERICA,

                                                        Respondent-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                            (October 31, 2008)

Before CARNES, MARCUS and WILSON, Circuit Judges.

PER CURIAM:
      Gloria Diaz was convicted of conspiracy to violate the Hobbs Act, as well as

three substantive Hobbs Act violations, for serving as a “tipster” who identified

targets as part of a kidnaping and extortion operation in southern Florida. She was

sentenced to 293 months imprisonment followed by 3 years of supervised release

and was ordered to pay $5400 restitution. The facts of the case and the evidence

presented against Diaz are set out in greater detail in our earlier opinion United

States v. Diaz, 248 F.3d 1065 (11th Cir. 2001), where we affirmed Diaz’s

conviction and her sentence. Id. at 1109.

      Diaz later filed a motion to vacate, set aside, or correct the judgment

pursuant to 28 U.S.C. § 2255 on the basis of ineffective assistance of counsel.

After an evidentiary hearing, the district court denied the motion. The district

court did, however, grant Diaz’s motion for issuance of a certificate of

appealability because it felt that the constitutional issues raised in Diaz’s § 2255

motion warranted our review. The COA provided two issues for review: (1)

whether Diaz’s counsel was ineffective by failing to move for a new trial based on

newly discovered evidence; and (2) whether Diaz’s counsel was ineffective by

failing to challenge the court’s application of several sentencing enhancements.

We will address the second issue first.




                                            2
                                           I.

      Diaz has changed the nature of her sentencing challenge. She has

abandoned her contention that her attorney failed to challenge the sentencing

enhancements. Instead she now contends that the sentencing guidelines were

misapplied in light of the Supreme Court’s opinions in Kimbrough v. United

States, 128 S. Ct. 558 (2007) and United States v. Booker, 543 U.S. 220, 244, 125

S. Ct. 738 (2005) and thus she received an illegal sentence. This attempt to

introduce a new argument outside the scope of the COA ignores our clear warning

that such attempts will not be tolerated. See Hodges v. Att’y Gen., 506 F.3d 1337,

1340 (11th Cir. 2007) (condemning the appellant’s effort to “simply ignore the

COA order and brief any issue he pleases”); Murray v. United States, 145 F.3d

1249, 151 (11th Cir. 1998) (“[A]ppellate review is limited to the issues specified in

the COA.”).

      Diaz had the right to file a motion with us to request expanding the scope of

the COA. See 11th Cir. R. 22-1(d). She did not, and as a result, she may not

expand the scope of the issues now. As we have recognized, “[t]here would be no

point in having a COA order specify issues if it does not limit those that may be

briefed, and a limitation that may be ignored . . . is no limitation at all.” Hodges,

506 F.3d at 1341. Although we may permit arguments outside the scope of a COA



                                           3
in extraordinary cases, see id., this is not that kind of case. See Valera v. United

States, 400 F.3d 864, 868 (11th Cir. 2005) (holding that Booker does not “apply

retroactively to § 2255 cases on collateral review”). Thus we will not consider

Diaz’s argument because it was not included in the COA. Because Diaz has

abandoned her argument regarding her attorney’s alleged failure to challenge the

district court’s application of various sentencing enhancements, that issue is

waived. See United States v. Ardley, 242 F.3d 989, 990 (11th Cir. 2001) (“[I]ssues

and contentions not timely raised in the briefs are deemed abandoned.” (citation

omitted)).

                                          II.

      We are left, then, to consider only the first issue provided in the COA. Diaz

contends that she suffered constitutionally ineffective assistance of counsel

because her attorney failed to file a motion for new trial after receiving evidence

that the government’s key witness against her allegedly had provided false

testimony.

      A claim of ineffective assistance of counsel is a mixed question of law and

fact, which we review de novo. See Rogers v. Zant, 13 F.3d 384, 386 (11th Cir.

1994). “The benchmark for judging any claim of ineffectiveness must be whether

counsel’s conduct so undermined the proper functioning of the adversarial process



                                           4
that the trial cannot be relied on as having produced a just result.” Strickland v.

Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 2064 (1984). Strickland

provided a two-pronged test to determine whether counsel was constitutionally

defective:

      First, the defendant must show that counsel's performance was
      deficient. This requires showing that counsel made errors so serious
      that counsel was not functioning as the “counsel” guaranteed the
      defendant by the Sixth Amendment. Second, the defendant must show
      that the deficient performance prejudiced the defense. This requires
      showing that counsel's errors were so serious as to deprive the
      defendant of a fair trial, a trial whose result is reliable.

Id. at 687, 104 S. Ct. at 2064.

      To satisfy the prejudice requirement, “[t]he defendant must show that there

is a reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine the confidence in the outcome.” Id. at 694, 104

S. Ct. at 2068.

      Diaz’s claim centers on an affidavit by Rodolfo Palacios, which Diaz

became aware of during a meeting with Lopez and Lopez’s attorney after her

conviction. Palacios had been an inmate with Ilvigio Hernandez, a codefendant of

Diaz who testified against her at trial. The Palacios affidavit described

conversations between Palacios and Hernandez regarding Hernandez’s decision to



                                           5
testify as a government witness against Diaz and her husband Jose Lopez.

According to the Palacios affidavit, Hernandez told Palacios that “the only way to

get a substantial sentencing reduction with the government was to cooperate fully

and do whatever it was that they (meaning the government) may have asked you.”

When Palacios asked whether Hernandez knew that Diaz and Lopez were involved

in the conspiracy, Hernandez allegedly said that “it did not matter whether he knew

them or not[,] all that did matter was his sentence reduction.” Diaz argues that the

Palacios affidavit establishes that Hernandez gave false testimony when he

implicated Diaz in the conspiracy and, because her attorney failed to file a motion

for new trial based on this evidence, she received ineffective assistance of counsel.

The government responds that Diaz was not prejudiced by her attorney’s defense

because a motion for new trial based on the Palacios affidavit would have been

denied. We agree.

      A new trial based on newly discovered evidence is warranted only if “(1) the

evidence was in fact discovered after trial; (2) the defendant exercised due care to

discover the evidence; (3) the evidence is not merely cumulative or impeaching;

(4) the evidence is material; (5) the evidence was of such a nature that a new trial

would probably result in a new result.” United States v. Starrett, 55 F.3d 1525,

1554 (11th Cir. 1995). Failure to meet any one of these elements will defeat a



                                           6
motion for new trial. See, e.g., United States v. Williams, 816 F.2d 1527,

1530–31 (11th Cir. 1987). The government does not dispute that the Palacios

affidavit satisfies the first, second, and fourth factors. Diaz contends that the

remaining factors are satisfied as well because, according to her, the Palacios

affidavit is proof that Hernandez fabricated his testimony and thus demonstrates

Diaz’s innocence. We disagree. First, the Palacios affidavit is not definitive proof

of anything. It is merely a sworn statement by a former inmate with Hernandez

that describes conversations that allegedly occurred. Second, as the magistrate

judge and the district court noted, the language in the Palacios affidavit could be

interpreted in several ways. It could mean what Diaz says its does; it just as easily

could mean something else. It could, for example, mean that Hernandez was

willing to provide the government with whatever information he had about his co-

conspirators in exchange for a sentence reduction. But even accepting Diaz’s

construction, we come to the same conclusion: The Palacios affidavit is

impeachment evidence that is insufficient to justify a new trial. See United States

v. Garcia, 13 F.3d 1464, 1472 (11th Cir. 1994) (newly discovered impeachment

evidence insufficient to justify a new trial); United States v. Bollinger, 796 F.2d

1394, 1401–02 (11th Cir. 1986) (same).

      Diaz claims that the Palacios affidavit would show that Hernandez was a



                                           7
liar. this does not affirmatively prove that Diaz was innocent. Instead, the

Palacios affidavit would serve only to impeach Hernandez’s testimony by

suggesting that he was lying in order to receive a sentence reduction. Moreover,

the idea that Hernandez is a liar was hammered home repeatedly throughout two

days of Hernandez’s cross-examination by five defense attorneys at the trial. The

cross-examination established that not only had Hernandez lied to the FBI about

his involvement in the conspiracy but he also had lied during his direct

examination testimony. The cross-examination also demonstrated that Hernandez

was testifying in the hope of receiving a sentencing reduction. The Palacios

affidavit would be more of the same, and would have been insufficient to justify a

new trial. See United States v. Champion, 813 F.2d 1154, 1171 (11th Cir. 1987)

(concluding that newly discovered impeachment evidence was cumulative where

the defense had already established that the witness had lied under oath). Thus the

Palacios affidavit was not only impeachment evidence, but cumulative

impeachment evidence at that. A motion for new trial based on that evidence

would have been denied. Accordingly, Diaz did not show that if counsel had filed

such a motion there is a reasonable probability of a different result. The district

court properly rejected her ineffective assistance claim.

      AFFIRMED.



                                           8